t c summary opinion united_states tax_court oscar m alfaro and blanca m alfaro petitioners v commissioner of internal revenue respondent docket no 20004-12s filed date oscar m alfaro and blanca m alfaro pro sese david j warner emma s warner and willis b douglass for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether sec_469 bars petitioners from deducting a loss from their rental real_estate activity for and whether petitioners are liable for an accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california throughout petitioners worked full time as employees--petitioner blanca m alfaro at a hospital and petitioner oscar m alfaro at a factory for the year mr alfaro worked at the factory a total of big_number hours averaging hours per week for a total of weeks with weeks of vacation week of sick leave and week during which the factory was closed petitioners owned two rental properties during they personally performed services relating to the management of the rental properties such as rent all dollar amounts are rounded to the nearest whole dollar collection maintenance and repairs between them mr alfaro spent more time performing these services petitioners kept a calendar book with handwritten notes of the time they spent performing services with respect to their rental properties during the calendar book shows hours of these services performed by both petitioners during as follows month total hours january february march april may june july august september october november december total the expenses petitioners incurred with respect to the rental properties including depreciation which respondent concedes are fully substantiated exceeded the income from the properties by dollar_figure petitioners claimed a loss in that amount on a schedule e supplemental income and loss attached to their federal_income_tax return for the return reported adjusted_gross_income of dollar_figure the return was prepared by a certified_public_accountant with whom petitioners consulted for that purpose among the materials petitioners provided to their accountant were the records of the rental property expenses they incurred and the calendar book in which they had recorded the hours spent performing services with respect to the rental properties respondent issued a notice_of_deficiency to petitioners in which he determined that the rental real_estate loss petitioners claimed on schedule e was not allowable that certain computational adjustments to petitioners’ miscellaneous_itemized_deductions were necessary and that petitioners were liable for an accuracy-related_penalty under sec_6662 petitioners timely petitioned for redetermination discussion rental real_estate losses deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 taxpayers may claim deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 applicable to individuals and certain other taxpayers disallows any passive_activity_loss for the taxable_year a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 petitioners have not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 in general a taxpayer materially participates in a trade_or_business if the taxpayer is involved in the operations of the trade_or_business on a regular continuous and substantial basis sec_469 congress authorized the secretary to prescribe regulations that specify what constitutes material_participation see sec_469 and the secretary promulgated seven regulatory tests in sec_1_469-5t temporary income_tax regs fed reg date a taxpayer who satisfies any one of the seven tests meets the material_participation requirement rental_real_estate_activities are generally treated as per se passive activities regardless of whether the taxpayer materially participates sec_469 however an exception is made for certain taxpayers who materially participate in real_property trades or businesses--so-called real_estate professionals the rental_real_estate_activities of these taxpayers are not automatically deemed passive activities but instead are treated as trades_or_businesses subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies for this exception if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return one spouse must separately satisfy both requirements id for purposes of the foregoing exception personal services means any work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs including in the capacity of an employee who satisfies the ownership requirement of sec_469 see fowler v commissioner tcmemo_2002_223 wl at a real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 taxpayers may establish the amount of personal services that they performed in a real_property_trade_or_business by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date while the regulations do not prescribe records that a taxpayer must maintain they do not allow a postevent ballpark guesstimate 135_tc_365 the parties do not dispute that petitioners incurred the rental real_estate loss that they claimed on their return they dispute whether either mr or mrs alfaro qualifies for the exception under sec_469 for taxpayers engaged in a real_property business petitioners argue that mr alfaro who spent more time performing services with respect to their rental properties than mrs alfaro so qualifies as reflected in our findings mr alfaro worked big_number hours at the factory where he was employed during therefore to establish that he qualifies for the exception provided in sec_469 petitioners must show that mr alfaro performed more than big_number hours of services that is more time petitioners have not contended that mr alfaro’s factory work was performed in connection with a real_property_trade_or_business than he worked at the factory in real_property trades_or_businesses in which he materially participated during petitioners have not established this they rely on a calendar book with handwritten notes of the time they spent performing services with respect to the rental properties but that time totals only hours for both of them petitioners testified that mr alfaro spent more time working at the properties than was recorded in the calendar book but their testimony is simply too vague to support a finding that he spent approximately big_number hours more--as would be required to show that his time working at the properties exceeded his time working at his factory job petitioners’ testimony emphasized that mr alfaro took two weeks off from work in date to perform extensive repairs at one of the properties that tenants had damaged but those hours appear fully accounted for in the calendar book as to any hours beyond that petitioners testified that mr alfaro typically left his factory job pincite or p m weekdays and went directly to one of the properties and spent weekends there as well in order for mr alfaro to have approximated big_number hours of rental-property-related work following this schedule in it would have been necessary for him to work at the rental propertie sec_3 as noted in our findings petitioners’ calendar book recorded hours of rental-property-related work for date an amount that is approximately four times greater than the hours recorded for any other month hours every weekday after work and hours every weekend on this record we are not persuaded that he did so because petitioners’ evidence falls considerably short of demonstrating that mr alfaro spent more than big_number hours during performing services with respect to the rental properties he does not qualify for the sec_469 exception and petitioners’ rental_real_estate_activities are deemed to be passive activities under sec_469 in addition to the exception from the passive loss limitation for real_estate professionals there is an exception under which up to dollar_figure in annual losses from rental_real_estate_activities may be deducted without regarded to the passive loss limitation by individuals who actively participated in the rental_activity see sec_469 and this exception is fully phased out however when the taxpayer’s adjusted_gross_income equals or exceeds dollar_figure including taxpayers our estimate treats mr alfaro’s two vacation weeks as accounted for and his week of sick leave as a week where he did not perform services at the rental properties the estimate likewise assumes that mr alfaro performed no significant rental-property-related work during the one week in during which the factory at which he worked was closed we find that had mr alfaro spent that week working at the rental properties as he did during his two weeks of vacation either he or mrs alfaro would have recalled that fact and testified to it they did not the active_participation standard is met as long as the taxpayer participated in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see madler v commissioner tcmemo_1998_112 filing a joint_return see sec_469 for this purpose adjusted_gross_income is determined without regard to any passive_activity_loss or loss allowable under sec_469 sec_469 disregarding petitioners’ passive_activity_loss of dollar_figure for their adjusted_gross_income is dollar_figure therefore they are not entitled to deduct any passive_activity_losses under sec_469 we therefore sustain respondent’s determination disallowing the dollar_figure loss arising from petitioners’ rental_real_estate_activities in accuracy-related_penalty sec_6662 and b imposes a penalty equal to of any underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax however the sec_6662 penalty is not imposed on any portion of an underpayment if the taxpayer shows there was reasonable_cause for that portion of the underpayment and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer had reasonable_cause and acted in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 we note that petitioners are entitled to carry forward the disallowed loss and may be able to deduct it in subsequent tax years see sec_469 g lowe v commissioner tcmemo_2008_298 wl at b income_tax regs generally the most important factor is the taxpayer’s effort to assess his proper tax_liability id a taxpayer can show reasonable_cause and good_faith by showing that the taxpayer reasonably relied in good_faith on professional advice regarding the taxpayer’s return id an honest misunderstanding of the law may be reasonable in view of the taxpayer’s knowledge education and experience id these factors as well as the taxpayer’s sophistication are also considered in assessing the reasonableness of the taxpayer’s reliance on professional advice sec_1_6664-4 income_tax regs on the facts and circumstances of this case we conclude that petitioners had reasonable_cause and acted in good_faith with respect to the underpayment attributable to the disallowance of their rental real_estate loss respondent conceded that petitioners fully substantiated all the expenses reported with respect to their rental properties petitioners hired a certified_public_accountant to prepare their return mrs alfaro was petitioners’ point_of_contact with the accountant and she testified that on the basis of her discussions with the accountant she believed that petitioners could claim deductions for substantiated expenses relating to their rental properties so long as they kept a log of the hours they performed services with respect to the properties while it is unclear whether the accountant gave poor instructions or petitioners misunderstood those instructions the fact remains that the accountant prepared the return deducting the rental real_estate loss we are satisfied that in keeping a log and fully substantiating their expenses petitioners made a reasonable effort to comply with the law and their reliance on the accountant to take the correct position with respect to the passive loss limitations was reasonable in these particular circumstances petitioners therefore had reasonable_cause with respect to the underpayment on their return and are not liable for any penalty under sec_6662 to reflect the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioners as to the accuracy-related_penalty
